Case 8:19-mc-00699 Document 1-11 Filed 12/06/19 Page 1 of 2




                 Exhibit 6
                   Case 8:19-mc-00699 Document 1-11 Filed 12/06/19 Page 2 of 2




From:                           markhollingsworth@talk21.com
Sent:                           Sunday, July 24, 2011 11:02 AM
To:                             glenn simpson
Subject:                        Re: more good news



I totally agree. My new documents and our contacts will ensure that we can deliver on getting the story out and
hence deliver on the first deal you have been offered. Not sure if the reporter on 'The Times' will agree to trade
- possibly. For the second project, I will compile a summary of the vast archive of docs and e-mail it to you on
Wednesday, because I am travelling over next two days.

--- On Sat, 23/7/11, glenn simpson <gsimpsoп@ficsioпgps.com> wrote:

From: glenn simpson <gsimpson@fusiongps.com>
Subject: more good news
To: "mark hollingsworth" <markhollingsworth@talk2i.com>
Date: Saturday, 23 July, 2011, 14:19

I think we can definitely get the story out through some friends of mine, if not yours. One way or the
other, it'll definitely work. I also wonder if your friend at the Sunday T would possibly be amenable to a
trade?

Glenn R. Simpson
Fusion
+12025587164
 Www.fusiongps.com




                                                        1
